Citation Nr: 0922682	
Decision Date: 06/16/09    Archive Date: 06/23/09	

DOCKET NO.  03-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Type II diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to 
July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and September 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

At the time of the January 2003 rating decision, the RO 
granted service connection (and an initial 10 percent 
evaluation) for diabetes mellitus, effective from June 14, 
2002, the date of receipt of the Veteran's claim for service 
connection.  However, in the subsequent September 2003 rating 
decision, the RO increased the Veteran's 10 percent 
evaluation for service-connected diabetes mellitus to 
20 percent, once again, effective from June 14, 2002.  

In April 2007, the Veteran's case was remanded to the RO in 
part so that a Statement of the Case might be issued on the 
issue of entitlement to an effective date earlier than 
June 14, 2002 for the award of service connection for 
diabetes mellitus, thereby affording the Veteran the 
opportunity to perfect his appeal on that issue.  However, in 
a rating decision of January 2009, the RO assigned an 
effective date of June 14, 2001 (one year prior to the date 
of receipt of the Veteran's claim) for the award of an 
initial 20 percent evaluation for service-connected Type II 
diabetes mellitus.  

Subsequent correspondence from both the Veteran and his 
accredited representative makes it clear that he no longer 
wishes to pursue the issue of an earlier effective date for 
the award of service connection (and initial 20 percent 
evaluation) for Type II diabetes mellitus.  Accordingly, the 
Board will confine its review solely to the issue listed on 
the title page of this decision.  

Finally, for reasons that will become apparent, the appeal as 
to the issue of an initial evaluation in excess of 20 percent 
for service-connected Type II diabetes mellitus with erectile 
dysfunction is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


REMAND

A review of the record in this case discloses that, in 
April 2009, subsequent to the issuance of the most recent 
Supplemental Statement of the Case (in January of that same 
year), there was received at the Board additional evidence in 
the form of letters from the Veteran and his private 
physician detailing various aspects of the Veteran's service-
connected diabetes mellitus.  To date, those letters have not 
been considered in the context of the Veteran's claim for an 
increased rating.  Moreover, both letters relate to and/or 
have a bearing on the Veteran's claim for an increased 
evaluation for service-connected diabetes mellitus, and must 
therefore, absent a waiver, be referred to the agency of 
original jurisdiction (in this case, the RO) for initial 
review.  Currently, there exists no written waiver (as 
required by regulation) of the Veteran's right of initial RO 
review of the recently-submitted evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Accordingly, the letters in question 
must be returned to the RO for initial consideration.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:  

The RO should review the Veteran's claim 
for an initial evaluation in excess of 
20 percent for service-connected Type II 
diabetes mellitus with erectile 
dysfunction, specifically taking into 
account the recently-submitted evidence 
noted above, which is to say, pertinent 
evidence submitted since the issuance of 
the most recent Supplemental Statement of 
the Case in January 2009, to wit, 
correspondence from the Veteran and his 
private physician dated in February 2009.  
Should the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be provided with an 
additional Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the aforementioned SSOC in 
January 2009.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



